

AMENDMENT NO. 1 TO
 
PURCHASE AGREEMENT
 
This AMENDMENT NO. 1 TO PURCHASE AGREEMENT (this “Amendment No. 1”) is entered
into as of July 13, 2006 by and among THULE AB, a company organized under the
laws of the Kingdom of Sweden (“Purchaser”), ADVANCED ACCESSORY HOLDINGS
CORPORATION, a Delaware corporation (“AAHC”), AAS ACQUISITIONS, LLC, a Delaware
limited liability company, CHAAS ACQUISITIONS, LLC, a Delaware limited liability
company, and VALLEY INDUSTRIES, LLC, a Delaware limited liability company
(collectively, “Sellers” and, together with AAHC and Purchaser, the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, the Parties entered into the Purchase Agreement, dated as of May 17,
2006 (the “Purchase Agreement”), pursuant to which Purchaser agreed to purchase
from Sellers, and Sellers agreed to sell to Purchaser, upon the satisfaction of
certain conditions, the Acquired Business; and
 
WHEREAS, the Parties desire to amend the Purchase Agreement, as hereinafter more
particularly set forth;
 
NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
herein contained, the parties hereto do hereby agree as follows:
 
ARTICLE I  
 
DEFINITIONS
 
Section 1.01.  Capitalized Terms. Capitalized terms used and not defined herein
have the meanings assigned to them in the Purchase Agreement.
 
ARTICLE II  
 
AMENDMENTS
 
Section 2.01.  Definitions.
 
a.  Section 1.1 of the Purchase Agreement shall be amended by inserting the
definition of “Additional OpCo Tender Consideration” in alphabetical order as
follows:
 
““Additional OpCo Tender Consideration” means an amount equal to one-half of the
product of (x) the aggregate principal amount of the OpCo Notes tendered before
the Consent Payment Deadline (as defined in the OpCo Tender documents) and (y)
1.75%”.
 
b.  Section 1.1 of the Purchase Agreement shall be amended by deleting the
definition of “Cash Consideration” in its entirety and replacing it as follows:
 
““Cash Consideration” means the Base Price minus the sum of (i) the Aggregate
OpCo Note Tender Price, (ii) 101% of the aggregate outstanding principal balance
of the OpCo Notes (after giving effect to the OpCo Tender), (iii) the Additional
OpCo Tender Consideration and (iv) the aggregate outstanding balance (principal
and interest) of (x) all other outstanding Indebtedness of the Sold Subsidiaries
as of the Closing and (y) all other outstanding Indebtedness included in the
Assumed Liabilities, subject to adjustment as provided in Section 2.10.”.
 
c.  Section 1.1 of the Purchase Agreement shall be amended by deleting the
definition of “Closing Cash Payment” in its entirety and replacing it as
follows:
 
““Closing Cash Payment” means (a) the sum of (i) the Base Price plus (ii) if a
positive number, the Estimated Working Capital Differential, minus (b) the sum
of (i) the Aggregate OpCo Note Tender Price, (ii) the Additional OpCo Tender
Consideration, (iii) the Estimated Closing Indebtedness, (iv) if a negative
number, the absolute value of the Estimated Working Capital Differential, and
(v) the Disclosed Pre-Closing Product Related Credit.”.
 
Section 2.02.  OpCo Tender. Section 5.4(b) of the Purchase Agreement shall be
hereby amended by deleting it in its entirety and replacing it as follows:
 
Sellers shall cause AAHC to commence, and thereafter to use commercially
reasonable efforts to complete, (i) a combined tender offer and consent
solicitation in respect of the HoldCo Notes (the “HoldCo Tender”) and (ii) a
combined tender offer and consent solicitation in respect of the OpCo Notes (as
may be amended from time to time, the “OpCo Tender”). In the HoldCo Tender and
the OpCo Tender, the respective offerors will offer to purchase all of the
outstanding Notes to which the tender offer relates on terms that require
tendering noteholders to furnish written consents to amendments to the HoldCo
Indenture (for notes tendered pursuant to the HoldCo Tender) (the “HoldCo
Indenture Amendments”) and the OpCo Indenture (for notes tendered pursuant to
the OpCo Tender) (the “OpCo Indenture Amendments”). The terms of the HoldCo
Indenture Amendments and the OpCo Indenture Amendments shall be substantially as
set forth on Schedule 5.4 to this Agreement with such changes as may reasonably
be requested by the trustee under the HoldCo Indenture and the trustee under the
OpCo Indenture and reasonably acceptable to Purchaser and Sellers. The other
terms of the HoldCo Tender and the OpCo Tender shall be reasonably acceptable to
Purchaser and shall include any terms reasonably requested by Purchaser;
provided, that under no circumstances shall the price offered in the HoldCo
Tender or the OpCo Tender (including consent solicitation fees) exceed 101% of
accreted value of the notes (in the case of the HoldCo Tender) or 102.75% of
principal amount of the notes (in the case of the OpCo Tender). The HoldCo
Tender and the OpCo Tender shall be commenced promptly (and in any event within
five Business Days) after Purchaser notifies Sellers that Purchaser expects that
the condition described in Section 6.1(a) of this Agreement (regarding
governmental clearances) will be obtained within the following 35 days. The
conditions to the obligations of the offerors to accept and pay for notes
tendered in response to the HoldCo Tender and the OpCo Tender will include (i) a
condition that sufficient consents shall have been received and not rescinded
for the HoldCo Indenture Amendments and the OpCo Indenture Amendments to become
effective when the tendered notes are accepted for payment and (ii) a condition
that upon acceptance of the tendered notes for payment, all of the conditions to
Purchaser’s obligations under this Agreement (other than the conditions that by
their terms cannot be satisfied until the Closing) shall have been satisfied or
waived. The parties shall cooperate with each other in respect of the HoldCo
Tender and the OpCo Tender, and in taking all actions reasonably required to
cause the HoldCo Indenture Amendments and the OpCo Indenture Amendments to
become effective, including providing any historical and pro forma financial
information relating to the Acquired Business that the Sellers or Purchaser
shall reasonably deem necessary or advisable for inclusion in the HoldCo Tender
and the OpCo Tender documents and by obtaining confirmation from the HoldCo
Indenture Trustee and the OpCo Indenture Trustee that the Trustee will execute
and deliver counterparts of the Indenture supplements and other instruments
giving effect to the HoldCo Indenture Amendments and the OpCo Indenture
Amendments when the requisite amount of noteholder consents is obtained pursuant
to the terms of the HoldCo Tender or the OpCo Tender, as applicable, and by
causing the delivery to the Trustee of such certificates, legal opinions and
other materials as the Trustee may require in accordance with the terms of the
applicable Indentures. Sellers (on the one hand) and Purchaser (on the other)
each shall bear 50% of the costs and expenses (other than the fees and other
charges of their respective legal counsel and the amounts paid for the tendered
HoldCo Notes and, other than as provided in this Agreement, OpCo Notes) incurred
in connection with the HoldCo Tender and the OpCo Tender, including the fees
payable by AAHC, AAS and AAS Capital Corporation to Jefferies & Company, Inc. in
its capacity as dealer manager of the Holdco Tender and the OpCo Tender, and
each promptly shall reimburse the other for such party’s share of those costs
and expenses, but in no event later than the Closing.”
 
ARTICLE III  
 
MISCELLANEOUS
 
Section 3.01.  Headings. The headings used in this Amendment No. 1 are for
convenience only and are not to be considered in construing this Amendment No.
1.
 
Section 3.02.  Remainder of Agreement. Except as expressly amended hereby, the
Purchase Agreement is in all respects ratified and confirmed by all of the
parties hereto and the terms thereof shall remain in full force and effect,
except as expressly provided herein, and no waiver or modification of the terms
or conditions thereof is intended or to be inferred; provided, that Purchaser
hereby acknowledges that the terms of the HoldCo Tender and the OpCo Tender,
dated June 5, 2006, as amended from time to time, are acceptable to Purchaser
and included all terms reasonably requested by Purchaser.
 
Section 3.03.  Counterparts. This Amendment No. 1 may be executed by manual or
facsimile signature in counterparts, each of which shall be deemed to be an
original but all of which when taken together shall constitute one and the same
instrument.
 
Section 3.04.  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CONFLICTS OF LAW.
 
Section 3.05.  Agreement Binding upon Successors and Assigns. Except as
otherwise specifically provided, this Amendment No. 1 shall inure to the benefit
of and shall be binding upon the successors and assigns of the respective
Parties hereto.
 
[Remainder of page intentionally left blank]
 



NYA 789698.2


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties has caused its corporate name to be
hereunto subscribed by its officer thereunto duly authorized all as of the day
and year first above written.
 

 
ADVANCED ACCESSORY HOLDINGS CORPORATION
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: Executive Vice President and Chief Financial Officer
 
 
AAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: Executive Vice President and Chief Financial Officer
 
 
CHAAS ACQUISITIONS, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: Executive Vice President and Chief Financial Officer
 
 
VALLEY INDUSTRIES, LLC
 
By: /s/ Ronald J. Gardhouse
Name: Ronald J. Gardhouse
Title: Executive Vice President and Chief Financial Officer
 
 
THULE AB
 
By: /s/ John Arney
Name: John Arney
Title: Director
 
 
By: /s/ Eric-Joost Ernst
Name: Eric-Joost Ernst
Title: Director
 



 